ORDER
PER CURIAM.
Frank Arnold and John Montgomery appeal a judgment entered on a stipulated record and memoranda in favor of Millers Mu*953tual Insurance Association of Illinois. We affirm.
We have reviewed the briefs of the parties and the legal file and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.